Hart, J. (after stating the facts). The principles upon which such a sale should be set aside are clearly established by numerous decisions of this court. It is the settled rule of this court that mere inadequacy of price will not justify a court in refusing to approve a sale and in depriving the purchaser of the benefit of his. purchase, unless the inadequacy is so great as to shock the conscience of the court or to amount to evidence of fraud. Stevenson v. Gault, 131 Ark. 397, and Moore v. McJudkins, 136 Ark. 292. This court has uniformly recognized that it is essential to the interest of those whose property is sold at a judicial sale that prospective purchasers should have full confidence in the safety of the purchase, and that they will not be disturbed for mere inadequacy of price. Inadequacy of price, coupled with other facts showing mistake or unfairness in the sale, have been recognized as grounds for setting aside the sale and ordering a resale. In the present case inadequacy of price alone was relied upon to set aside the sale. The land was sold for $150, and it was shown by one witness that he would have given $300 for it. This did not amount to such gross inadequacy of price as to indicate fraud or to shock the conscience of the court, and the court erred in setting aside the sale. It follows that the decree will be reversed and the cause remanded, with directions to the chancellor to confirm the same, and for further proceedings in accordance with the principles of equity.